NO. 07-04-0247-CR

                                    IN THE COURT OF APPEALS

                            FOR THE SEVENTH DISTRICT OF TEXAS

                                              AT AMARILLO

                                                  PANEL E

                                       AUGUST 10, 2004
                                ______________________________

                                         KIM W. GATEWOOD,

                                                                    Appellant

                                                      v.

                                       THE STATE OF TEXAS,

                                                      Appellee
                             _________________________________

            FROM THE COUNTY COURT AT LAW NO. 2 OF LUBBOCK COUNTY;

                    NO. 2003-485,577; HON. DRUE FARMER, PRESIDING
                           _______________________________

                                  ABATEMENT AND REMAND
                               _______________________________

Before QUINN and CAMPBELL, JJ., and BOYD, S.J.1

        Appellant Kim W. Gatewood appeals from a judgment convicting him of false

identification as a peace officer. The reporter’s record is due in this cause, and an

extension of the applicable deadline has been sought. To justify the extension, the court

reporter represents that appellant has failed to pay or make arrangements to pay for the

record. Nothing of record illustrates whether appellant is indigent.


        1
        John T. Boyd, Chief Justice (Ret.), Seventh Court of A ppe als, sitting by as signme nt. Tex. Gov’t Code
Ann. §75.00 2(a)(1 ) (Vernon Supp. 2004 ).
       Accordingly, we now abate this appeal and remand the cause to the County Court

at Law No. 2 of Lubbock County (trial court) for further proceedings. Upon remand, the trial

court shall immediately cause notice of a hearing to be given and, thereafter, conduct a

hearing to determine the following:

       1. whether appellant desires to prosecute the appeal;

       2. whether appellant is indigent; and,

       3. whether the appellant is entitled to appointed counsel and a free appellate
       record.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and all

orders it may issue as a result of its hearing on this matter, and 3) cause to be developed

a supplemental reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Should it be determined that appellant wishes to prosecute the

appeal, is indigent, and is entitled to an appointed attorney, then the trial court shall appoint

counsel, unless appellant knowingly and voluntarily waives counsel. Furthermore, the

name, address, and phone number of any counsel appointed by the trial court to represent

appellant shall be included in the supplemental record. The trial court shall also file both

supplemental records with the clerk of this court on or before September 9, 2004. Should

further time be needed by the trial court to perform these tasks, then it must be requested

before September 9, 2004.

    It is so ordered.

                                                     Per Curiam

Do not publish.

                                               2